

115 S1873 : Veteran Partners’ Efforts to Enhance Reintegration Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 1873IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Referred to the Committee on Veterans' AffairsAN ACTTo require the Secretary of Veterans Affairs to carry out a program to establish peer specialists
			 in patient aligned care teams at medical centers of the Department of
			 Veterans Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Partners’ Efforts to Enhance Reintegration Act  or the Veteran PEER Act. 2.Program on establishment of peer specialists in patient aligned care team settings within medical centers of Department of Veterans Affairs (a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to establish not fewer than two peer specialists in patient aligned care teams at medical centers of the Department of Veterans Affairs to promote the use and integration of services for mental health, substance use disorder, and behavior health in a primary care setting.
 (b)Timeframe for establishment of programThe Secretary shall carry out the program at medical centers of the Department as follows: (1)Not later than December 31, 2018, at not fewer than 25 medical centers of the Department.
 (2)Not later than December 31, 2019, at not fewer than 50 medical centers of the Department.
				(c)Selection of locations
 (1)In generalThe Secretary shall select medical centers for the program as follows: (A)Not fewer than five shall be medical centers of the Department that are designated by the Secretary as polytrauma centers.
 (B)Not fewer than ten shall be medical centers of the Department that are not designated by the Secretary as polytrauma centers.
 (2)ConsiderationsIn selecting medical centers for the program under paragraph (1), the Secretary shall consider the feasibility and advisability of selecting medical centers in the following areas:
 (A)Rural areas and other areas that are underserved by the Department. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Gender-Specific servicesIn carrying out the program at each location selected under subsection (c), the Secretary shall ensure that—
 (1)the needs of female veterans are specifically considered and addressed; and (2)female peer specialists are made available to female veterans who are treated at each location.
 (e)Engagement with community providersAt each location selected under subsection (c), the Secretary shall consider ways in which peer specialists can conduct outreach to health care providers in the community who are known to be serving veterans to engage with those providers and veterans served by those providers.
			(f)Reports
				(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter until the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report on the program.
 (B)ElementsEach report required by subparagraph (A) shall, with respect to the 180-day period preceding the submittal of the report, include the following:
 (i)The findings and conclusions of the Secretary with respect to the program. (ii)An assessment of the benefits of the program to veterans and family members of veterans.
 (iii)An assessment of the effectiveness of peer specialists in engaging under subsection (e) with health care providers in the community and veterans served by those providers.
 (2)Final reportNot later than 180 days after the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the feasibility and advisability of expanding the program to additional locations.Passed the Senate January 25, 2018.Julie E. Adams,Secretary